Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Election/Restrictions

Applicant’s election of claims 50-54 are noted. A tablet of a dietary supplement is elected as the species. Claims 50-52 read on the election. Claims 53-63 do not read on the election as noted in the reply filed on 7/2/2021. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Therefore, claims 53-63 are withdrawn from further consideration as being drawn to a non-elected invention.

The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 52 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 




The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.




Claim 52 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 52 is confusing since it reads, “[T]he composition of claim 50, which is a tablet of a dietary supplement”. This is confusing since claim 50 claims a composition which consists essentially of maple syrup and a carrier. The carrier can be a coating on a dietary supplement or a drinking liquid. The claim states that the composition is a tablet of a dietary supplement. This makes no sense. How can a tablet be a drinking liquid ? 



Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 50 and 51 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Seeram et al. (US 2013/0267474).
The applied reference has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the 


Seeram teaches a phenolic enriched extract of maple syrup using a styrene resin and methanol as the organic solvent, see paragraph 675. Clearly everyone is in need of “liver protecting effects” thus the claims read on administering the composition to anyone. Since the claims are drawn to a composition and NOT a method of use, then how the composition was made does not matter as long as the prior art contains the same composition as claimed. Note pharmaceutical form in paragraph 218. 

Applicant has put "consisting essentially of" in the claims.

MPEP 2111.03 states:


For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase consisting essentially of' for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."). See also > AK Steel Corp. v. Sollac, 
Thus, the claims can still be interpreted as reading, "comprising".
Thus, the claims are not limited in any way by the "consisting essentially of" language.







Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 50-52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hills (US 4,006,032) in view of Di Mauro et al., Jensen et al. and GB 1377330. 


Hills teaches a composition containing a styrene and divinyl benzene resin extract of maple syrup, see entire patent, especially abstract, col. line 65-col. 2, line 10, the examples. The maple syrup is made by passing maple syrup through water and styrene-divinylbenzene resin 

Hills does not teach using an organic solvent to use as the solvent in the resin chromatography.

Di Mauro teaches that a solution containing ethanol is the most effective eluent for extracting components on a styrene-divinylbenzene resin, see abstract. 

Jensen teaches that ethanol had the greatest influence on extracting of polyphenols from grapes.

GB teaches that maple syrup is well known to be formulated into a tablet for consumption, see page 2. 
	 



Applicant has put "consisting essentially of" in the claims.

MPEP 2111.03 states:


For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase consisting essentially of' for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."). See also > AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41,68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003) (Applicant's statement in the specification that "silicon contents in the coating metal should not 
Thus, the claims can still be interpreted as reading, "comprising".
Thus, the claims are not limited in any way by the "consisting essentially of" language.






Claims 50-52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over CA 1062953 in view of Di Mauro et al., GB 1377330 and Jensen et al. 


CA teaches a composition containing a sulphonated copolymer of styrene and divinyl benzene resin extract of maple syrup, see abstract.  

CA does not teach using an organic solvent to use as the solvent in the resin chromatography.

Di Mauro teaches that a solution containing ethanol is the most effective eluent for extracting components on a styrene-divinylbenzene resin, see abstract. 

Jensen teaches that ethanol had the greatest influence on extracting of polyphenols from grapes.

GB teaches that maple syrup is well known to be formulated into a tablet for consumption, see page 2. 



Thus, since it was known at the time the invention was made that ethanol is the most effective eluent for extracting components on a styrene-divinylbenzene resin and that ethanol had the greatest influence on extracting of polyphenols then it would have been obvious for one having ordinary skill in the art to use ethanol in the process of CA in an attempt to yield the greatest amount of phenols. Since it was known at the time the invention was made to form the maple syrup into a tablet, it would have been obvious to do so for convenience to the customer taking the tablet. 


Applicant has put "consisting essentially of" in the claims.

MPEP 2111.03 states:


For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase consisting essentially of' for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."). See also > AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41,68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003) (Applicant's statement in the specification that "silicon contents in the coating metal should not exceed about 0.5% by weight" along with a discussion of the deleterious effects of silicon provided basis to conclude that silicon in excess of 0.5% by weight would materially alter the basic and novel properties of the invention. Thus, "consisting essentially of" as recited in the preamble was interpreted to permit no more than 0.5% by weight of silicon in the aluminum coating).
Thus, the claims can still be interpreted as reading, "comprising".
Thus, the claims are not limited in any way by the "consisting essentially of" language.







Claims 50-52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over CA 2600091 in view of Di Mauro et al., Jensen et al. and GB 1377330.


CA teaches a composition containing a sulphonated polystyrene divinyl benzene crosslinked ion exchange resin extract of maple syrup, see abstract.  Note that by being resin purified the extract will inherently be "phenolic enriched". Note that the extract in and of itself can be seen as the “food grade materials”.

CA does not teach using an organic solvent to use as the solvent in the resin chromatography.

Di Mauro teaches that a solution containing ethanol is the most effective eluent for extracting components on a styrene-divinylbenzene resin, see abstract. 

Jensen teaches that ethanol had the greatest influence on extracting of polyphenols from grapes.







Thus, since it was known at the time the invention was made that ethanol is the most effective eluent for extracting components on a styrene-divinylbenzene resin and that ethanol had the greatest influence on extracting of polyphenols then it would have been obvious for one having ordinary skill in the art to use ethanol in the process of CA in an attempt to yield the greatest amount of phenols. Since it was known at the time the invention was made to form the maple syrup into a tablet, it would have been obvious to do so for convenience to the customer taking the tablet. 

Applicant has put "consisting essentially of" in the claims.

MPEP 2111.03 states:


For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel 
Thus, the claims can still be interpreted as reading, "comprising".
Thus, the claims are not limited in any way by the "consisting essentially of" language.







Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 50-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10.092,614. Although the claims at issue are not identical, they are not patentably distinct from each other because the same composition is being claimed with different intended language. The composition is a product thus its use is immaterial as long as the process it was made by yields the same composition as claimed which the patent does. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967.  The examiner can normally be reached on M-F 9 am-5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL V. MELLER
Primary Examiner
Art Unit 1655